DETAILED ACTION
Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

The following addresses applicant’s remarks/amendments dated 22nd April, 2022.  Claim(s) 1 and 13 were amended; Claim(s) 7, 19 were cancelled, and No new Claim(s) were added.  Therefore, Claim(s) 1-6, 8-18, 20-22 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/19/2017 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 11-12 of 12) with respect to the rejections of the Claim(s) under AlA 35 U.S.C. §103 have been fully considered but are moot since the amendments to the limitations will require a new search and examination based on a change of scope in the claims, wherein either new prior art or current prior art on record, viewed in light of the amendments, will be searched.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-6, 8-14, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 2009/0121933 A1) in view of Byrne (US 2010/0305857 A1) in view of Desai (US 8,836,730 B1) in view of OceanDTM, Video, 1.1 Quick introduction to multibeam sonar mapping Nov 29, 2011) in further view of Kohlberg, NPL (Waze: Paving the Future of Digital Mapping NOV 20, 2016, https://digital.hbs.edu/platform-rctom/submission/waze-paving-the-future-of-digital-mapping/; https://www.youtube.com/watch?v=PPpZNzXqId0&t=16s)
Referring to Claim 1, Tucker teaches a system comprising:
a user interface configured to receive user input and provide user feedback with respect to a mobile structure ([0076]);
a logic device configured to communicate with the user interface ([0173]), wherein the logic device is configured to:
receive a speed of the mobile structure from a speed sensor mounted to the mobile structure ([0167]);
generate situational image data based, at least in part, on the speed of the mobile structure ([0023]; [0061]);
render the situational image data via at least one display of the user interface ([0060]).
Tucker doesn’t explicitly teach determine one or more threats to the mobile structure based at least on the speed of the mobile structure, wherein the determining the one or more threats comprises determining a threat level of each of the one or more threats relative to the mobile structure; generate situational image data based on the one or more threats, wherein the situational image data comprises to an overhead chart plot of the one or more threats in a geographical area near the mobile structure, the overhead chart plot comprising at least one of mapping data or navigation data, and wherein the overhead chart plot is adjusted based on an updated speed of the mobile structure and relative the one or more threats indicated in the overhead chart plot, an updated position of the mobile structure relative to the one or more threats indicated in the overhead chart plot, and an updated threat level of the one or more threats indicated in the overhead chart plot.
Byrne teaches determine (equation 4) one or more threats (collision) to the mobile structure (UAV) based at least on the speed of the mobile structure ([0055]-[0056]; wherein, the speed of the mobile structure will have to be calculated in order to determine the time of collision), wherein the determining the one or more threats comprises determining a threat level (an estimate of the time to collision (TTC)) of each of the one or more threats relative to the mobile structure ([0044]; wherein, the determined estimated time to collision would impact the threat level, furthermore, it is it is estimated relative to the mobile structure).
Desai teaches determine (abstract) one or more threats (an object) to the mobile structure (robotic device 102 that may include one or more sensors, such as a gyroscope, an accelerometer, or distance sensors or Global Positioning System (GPS) receivers to measure it’s movement) based at least on the speed of the mobile structure (Table 2; Col. 10); 
generate situational image data based (Table 2; Col. 10), at least in part, on the speed of the mobile structure (Col. 10, Lines 33-35); 
generate situational image data based on the one or more threats (Col. 11, Lines 5-14), wherein the situational image data comprises an overhead chart plot (Table 2) of a geographical area (field of view of the robotic device 102) near the mobile structure (robotic device 102), and wherein the overhead chart plot is scaled (zoomed-in or zoomed out) based on the speed of the mobile structure and a distance between the mobile structure and the one or more threats (Col. 11, Lines 5-14; […]; 20-25); Table 2).
Furthermore, OceanDTM teaches sonar chart imaging with an overhead chart plot (0:00-2:20; Pg. 2-18).
Kohlberg teaches generate situational image data based on the one or more threats, wherein the situational image data comprises an overhead chart plot of the one or more threats in a geographical area near the mobile structure (displayed on users mobile structure via the waze app), the overhead chart plot comprising at least one of mapping data or navigation data (0:16/0:45 of youtube video), and wherein the overhead chart plot is adjusted based on an updated speed of the mobile structure and relative the one or more threats indicated in the overhead chart plot (0:16/0:44 of youtube video), an updated position of the mobile structure relative to the one or more threats indicated in the overhead chart plot, and an updated threat level of the one or more threats indicated in the overhead chart plot (0:22/0:44 of youtube video)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tucker with the invention of Byrne, Desai, OceanDTM and Kohlberg for the purpose of generating and rendering situational data to be used to determine and communicate various objects that are threat levels on thresholds such distance, time and speed thereby avoiding obstacles that cause collisions.

    PNG
    media_image1.png
    1194
    1903
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    816
    1294
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    826
    1315
    media_image3.png
    Greyscale


Referring to Claim 2, Tucker teaches the logic device is configured to: generate the situational image data such that a center position of the chart plot as rendered via the at least one display leads a position of the mobile structure according to an expected trajectory of the mobile structure and a level of detail of the chart plot is increased, decreased, or otherwise modified according to the received speed of the mobile structure ([0060]-[0061]).

Referring to Claim 3, Tucker teaches the logic device is configured to:
receive a fuel-usage rate from a fuel-usage sensor configured to measure an amount of fuel used by the mobile structure ([0156]);
determine a fuel-efficiency rate of the mobile structure based, at least in part, on the fuel- usage rate and the speed of the mobile structure, wherein the situational image data comprises a fuel efficiency chart and the determined fuel-efficiency rate is plotted against the speed of the mobile structure on the fuel efficiency chart ([0157]).

Referring to Claim 4, Tucker teaches a transmitter configured to transmit pulses of compression pulse (FM) signals to a sonar transducer that is configured to ensonify a target column of water ([0069]);
a receiver configured to receive acoustic returns comprising echoes of the transmitted signals ([0150]), wherein:
the logic device is configured to process the acoustic returns into a relatively high resolution sonar image data set and to post-process the relatively high resolution sonar image data set to generate a blurred sonar image data set ([0173]);
the user interface is configured to display the relatively high resolution and blurred sonar image data sets such that either the relatively high resolution or the blurred sonar image data set overlays the other sonar image data set ([0159]);
the situational image data comprises the relatively high resolution and blurred sonar image data sets ([0159]).

Referring to Claim 5, Tucker teaches ensonifying a target column of water with sonar beams corresponding to the pulses of pulse compression (FM) signals ([0069]);
receiving acoustic returns comprising echoes of the ensonifying beams ([0069]);
processing the acoustic returns into the relatively high resolution sonar image data set corresponding to the FM signals ([0087]);
post-processing the relatively high resolution sonar image data set to generate the blurred sonar image data set ([0088]);
displaying the relatively high resolution and blurred sonar image data sets such that either the relatively high resolution or the blurred sonar image data set overlays the other sonar image data set ([0088]).

Referring to Claim 6, Tucker teaches a transmitter configured to transmit pulses of continuous wave (CW) and pulse compression (FM) signals to a sonar transducer that is configured to ensonify a target column of water ([0170]);
a receiver configured to receive acoustic returns comprising echoes of the transmitted signals ([0170]), wherein:
the logic device is configured to process the acoustic returns into sonar image data sets corresponding to the CW signals and the FM signals ([0173]);
the user interface is configured to display the CW and FM sonar image data sets such that either the CW or the FM sonar image data set overlays the other sonar image data set ([0173]);
the situational image data comprises the CW and FM sonar image data sets ([0173]).

Referring to Claim 7, (Cancelled).

Referring to Claim 8, Tucker teaches the sonar transducer is a multichannel transducer ([0152]);
the transmitter is configured to form an angular array of transmit beams having generally equal transmissivity and extending radially from a single point at discrete angular intervals and/or the receiver is configured to form an angular array of receive beams having generally equal sensitivity and extending radially from a single point at discrete angular intervals ([0176]);
the logic device comprises at least one of an analog to digital converter (ADC), a finite impulse response (FIR) filter, a fast Fourier transformer (FFT), an inverse fast Fourier transformer (IFFT), a comparator configured to compare the acoustic returns to the transmitted signals, and/or a comparator configured to compare the acoustic returns to complex conjugates of the transmitted signals ([0160]).

Referring to Claim 9, Tucker teaches a proximity sensor and/or a light sensor configured to detect a proximity of a user relative to the user interface ([0012]), wherein the logic device is configured to:
receive an orientation of the mobile structure from an orientation sensor mounted to the mobile structure ([0025]);
generate the situational image data based, at least in part, on the orientation and the speed, wherein the situational image data corresponds to a chart plot of a geographical area near the mobile structure that is scaled according to the speed of the mobile structure ([0079]);
determine the proximity of the user to the user interface ([0076]);
modify characteristics of the situational image data based on the determined proximity of the user ([0079]).

Referring to Claim 10, Tucker teaches the at least one display comprises first and second touchscreen displays and the logic ([0160]) device is configured to:
receive user touch input on the first and second touchscreen displays ([0160]);
determine a relative orientation of the second display relative to the first display based, at least in part, on the user touch input ([0160]);
render the situational image data via at least one of the first and second touchscreen displays based, at least in part, on the determined relative orientation ([0160]).

Referring to Claim 11, Tucker teaches the system of claim 10, wherein:
the relative orientation comprises a first relative orientation ([0160]);
the at least one display comprises a third touchscreen display ([0160]);
the user touch input comprises a substantially continuous swipe motion connecting centers of the first, second, and third touchscreen displays ([0160]);
the logic device is configured to:
determine a second relative orientation of the third touchscreen display relative to the first and/or second touchscreen displays based, at least in part, on the substantially continuous swipe motion ([0160]);
render the situational image data via the at least one of the first, second, and third touchscreen displays based, at least in part, on the first and/or second determined relative orientations ([0160]).

Referring to Claim 12, Tucker teaches the speed sensor ([0167]);
the at least one display of the user interface ([0160]);
an orientation sensor, a GPS, a fuel-usage sensor, and/or a target sensor mounted to the mobile structure ([0164]);
and/or a proximity sensor and/or a light sensor configured to detect a proximity of a user relative to the user interface ([0012], [0176]);
wherein the logic device is configured to generate the situational image data based on the speed, location, and/or orientation of the mobile structure, a fuel usage rate for the mobile structure detected by the fuel-usage sensor, a location of an object detected by the target sensor, and/or a proximity of the user to the user interface, and wherein the mobile structure comprises a watercraft ([0176]).

Claim 13 is essentially the same as Claim 1 and refers to a method performed by the system of Claim 1.  Therefore Claim 13 is rejected for the same reasons as applied to Claim 1 above.

Referring to Claim 14, Tucker teaches receiving an orientation of the mobile structure ([0160]);
generating the situational image data based, at least in part, on the orientation and the speed, wherein a center position of the chart plot as rendered via the at least one display leads a position of the mobile structure according to an expected trajectory of the mobile structure, and a level of detail of the chart plot is increased, decreased, according to the received speed of the mobile structure ([0060]-[0061]).

Claim 16 is essentially the same as Claim 4; and is therefore rejected for the same reasons as applied to Claim 4 above.

Claim 17 is essentially the same as Claim 6; and is therefore rejected for the same reasons as applied to Claim 6 above.

Claim 18 is essentially the same as Claim 5; and is therefore rejected for the same reasons as applied to Claim 5 above.

Referring to Claim 19, (Cancelled).

Referring to Claim 20, Tucker teaches the displaying comprises at least one of transposing the image data sets from a polar coordinate system to a rectangular coordinate system and/or scaling the image data sets to fit a rectangular display ([0159]).

Referring to Claim 21, Byrne teaches the logic device is configured to: receive a direction of the mobile structure from an orientation sensor mounted to the mobile structure ([0037]);
determine the one or more threats to the mobile structure based at least on the speed and the direction of the mobile structure ([0055]-[0056]);
adjust the situational image data based on the speed and the direction of the mobile structure ([0080]-[0084]).
Furthermore, Desai teaches determine (abstract) one or more threats (an object) to the mobile structure (robotic device 102 that may include one or more sensors, such as a gyroscope, an accelerometer, or distance sensors or Global Positioning System (GPS) receivers to measure it’s movement) based at least on the speed of the mobile structure (Table 2; Col. 10);
adjust the situational image data based on the speed and the direction of the mobile structure (Col. 10, Line 57-Col. 11, Line 4).
OceanDTM teaches the adjusting comprises switching between a first view mode and a second view mode, the second view mode removing one or more features or controls from the overhead chart plot based on an updated speed of the mobile structure (0:00-2:20; Pg. 2-18).

Referring to Claim 22, Byrne teaches receiving a direction of the mobile structure from an orientation sensor mounted to the mobile structure ([0020]; [0083]; wherein, by providing inertial navigation or GPS, the direction is being received);Page 11 of 17Appin. No.: 15/494,232
generating the situational image data based on the speed and the direction of the mobile structure ([0080]-[0084]; and 
modifying the situational image data based at least on an updated speed and/or an updated direction of the mobile structure ([0048]).
OceanDTM teaches the modifying the situational image data comprises switching between a first view mode and a second view mode, the second view mode removing one or more features or controls from the overhead chart plot based on the updated speed and/or the updated direction of the mobile structure (0:00-2:20; Pg. 2-18).

Claim(s) 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker, in view of Byrne, in view of Desai in view of OceanDTM as applied to Claim(s) 1 and 13 above, and further in view of Kabel (US 2013/271301 A1).
Referring to Claim 3, Tucker teaches the logic device, however, tucker fails to teach the logic device is configured to: receive a fuel-usage rate from a fuel-usage sensor configured to measure an amount of fuel used by the mobile structure; determine a fuel-efficiency rate of the mobile structure based, at least in part, on the fuel- usage rate and the speed of the mobile structure, wherein the situational image data comprises a fuel efficiency chart and the determined fuel-efficiency rate is plotted against the speed of the mobile structure on the fuel efficiency chart.
Kabel teaches receive a fuel-usage rate from a fuel-usage sensor configured to measure an amount of fuel used by the mobile structure ([0032], [0062], [0082]);
determine a fuel-efficiency rate of the mobile structure based, at least in part, on the fuel- usage rate and the speed of the mobile structure, wherein the situational image data comprises a fuel efficiency chart and the determined fuel-efficiency rate is plotted against the speed of the mobile structure on the fuel efficiency chart ([0032], [0033], [0062], [0082]; FIG. 6: 36, 38; Fig. 10: 92A, 96A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tucker with the invention of Kabel for the purpose of generating and rendering situational data used to determine and communicate various  threat levels of the mobile structure.

Claim 15 is essentially the same as Claim 3; and is therefore rejected for the same reasons as applied to Claim 3 above.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645